 
 
I 
108th CONGRESS
2d Session
H. R. 4750 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2004 
Mr. Renzi (for himself and Mr. Hayes) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To require any uniforms purchased for the Border Patrol to be made in the United States. 
 
 
1.Requirement for Border Patrol uniformsNotwithstanding any other provision of law, all uniforms procured for the use of Border Patrol agents shall be manufactured in the United States substantially all from articles, materials, or supplies mined, produced, or manufactured, as the case may be, in the United States.  
 
